DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 20-23 are pending in the instant invention.  According to the Amendments to the Claims, filed April 29, 2021, claims 20-22 were amended, claims 1-19 were cancelled and claim 23 was added.

Status of Priority

	This invention is a Continuation (CON) of International Application No. PCT/EP2016/073962, filed October 7, 2016, which claims priority under 35 U.S.C. § 119(a-d) to: a) EP 16174710.0, filed June 16, 2016; and b) EP 15189163.7, filed October 9, 2015.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, with traverse, in the reply filed on April 29, 2021, is acknowledged: a Group II - claims 20-23.
	Similarly, the inventor or joint inventor should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on October 30, 2020.
	Likewise, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on October 30, 2020.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed April 29, 2021.
	Thus, a second Office action and prosecution on the merits of claims 20-23 is contained within.

New Specification Objection - Title

	The inventor or joint inventor is reminded of the proper content of the title of the invention.
	The title of the invention should be brief, but technically accurate and descriptive, preferably from two to seven words.  See 37 CFR 1.72(a) and MPEP § 606.
	The title of the invention is not technically accurate and descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In the revised title, the examiner suggests replacing (R)-8-(1-((3 -fluorophenyl)amino)ethyl)-N-(2-hydroxyethyl)-2-morpholinoquinoxaline-6-carboxamide for inhibiting phosphoinositide-3-kinase activity with (R)-8-(1-((3-FLUOROPHENYL)AMINO)ETHYL)-N-(2-HYDROXYETHYL)-2-MORPHOLINOQUINOXALINE-6-CARBOXAMIDE FOR INHIBITING PHOSPHOINOSITIDE-3-KINASE ACTIVITY.
	Appropriate correction is required.

New Claim Objections

	Claim 20 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation(s):

	A method for inhibiting phosphoinositide-3-kinase activity in a human in need thereof, comprising administering to the human a therapeutically effective amount of a compound of the following formula:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
,
or a pharmaceutically acceptable addition salt thereof.

	Appropriate correction is required.

	Claim 21 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The method of claim 20, wherein the human suffers from a disease or condition selected from the group consisting of allergy, asthma, an autoimmune disorder, a cancer, a cardiovascular disease, graft rejection, an inflammatory disease, a kidney disease, a lung injury, multiorgan failure, a neurodegenerative disease, pancreatitis, platelet aggregation, sperm motility, and transplantation rejection.

	Appropriate correction is required.

	Claim 22 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
The method of claim 21, wherein the disease or condition is a cancer.

	Appropriate correction is required.

	Claim 23 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
The method of claim 22, wherein the cancer is prostate cancer.

	Appropriate correction is required.

New Claim Rejections - 35 U.S.C. § 112(d)
	The following is a quotation of the fourth paragraph of 35 U.S.C. § 112:
(d) REFERENCE IN DEPENDENT FORMS.  Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claims 21 and 22 are rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	The inventor or joint inventor should note that claim 21 recites the limitation, The method of claim 23, wherein the disease or condition is a cancer, in lines 1-2 of the claim.
	Similarly, the inventor or joint inventor should further note that [S]ubject to U.S.C. § 112(e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.
	Likewise, the inventor or joint inventor should further note that since The method of claim 23, wherein the disease or condition is a cancer, fails to contain a reference to a claim previously set forth which contains the method for inhibiting phosphoinositide-3-kinase activity in a human in need thereof, as recited in claim 20, and then specify a further limitation thereof, the instant dependent claim, and any additional dependent claims therefrom, is rendered improperly dependent under 35 U.S.C. § 112(d).
	Next, the inventor or joint inventor should further note that the U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of 35 U.S.C. § 112(d) are related to matters of form, non-compliance with 35 U.S.C. § 112(d) renders the claim unpatentable just as non-compliance with other subsections of 35 U.S.C. § 112 would.  {See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92 (Fed. Cir. 2006)}.
	Moreover, the inventor or joint inventor should further note that if a dependent claim does not comply with the requirements of 35 U.S.C. § 112(d) the dependent claim should be rejected under 35 U.S.C. § 112(d) as unpatentable rather than objecting to the claim.  {See also MPEP § 608.01(n), Section III, Infringement Test for dependent claims}.
	The examiner suggests the inventor or joint inventor (1) cancel the dependent claims, (2) amend the dependent claims to place the dependent claims in proper dependent form, particularly as stated in the section above entitled New Claim Objections, (3) rewrite the dependent claims in independent form, or (4) present a sufficient showing that the dependent claims comply with the statutory requirements, to overcome this rejection.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	The inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed April 29, 2021, necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  The inventor or joint inventor is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624